NUMBER 13-18-00614-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ELOY HERACLIO ALCALA,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 332nd District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
 Before Chief Justice Contreras and Justices Longoria and Hinojosa
                         Order Per Curiam

      This cause is currently before the Court on appellant's sixth motion for extension

of time to file the brief. The reporter’s record was filed on May 6, 2019, and appellant’s

brief was originally due to be filed thirty days thereafter. See TEX. R. APP. P. 38.6(a).

Appellant’s fourth motion for extension was granted by order and admonished counsel
the Court looked with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter, and Appellant was notified no further extensions would be granted absent

exigent circumstances. Finally, this Court issued an order instructing the Honorable

Victoria Guerra, counsel for appellant, file the appellate brief with this Court on or before

5:00 p.m. on March 30, 2020 or appear and show cause for the failure.

       Despite the admonishment and order to show cause, to date, counsel has failed to

comply with this Court’s order. The Court, having fully examined and considered the

extensions previously granted in this cause, this Court's order of March 10, 2020 and

appellant’s sixth motion for extension of time to file brief, is of the opinion that appellant’s

motion for extension of time to file brief should be granted with order BY ONE WEEK

ONLY.

       IT IS THEREFORE ORDERED that the Honorable Victoria Guerra, counsel for

appellant, file the appellate brief with this Court on or before 5:00 p.m. on April 6, 2020.

The Court further ORDERS appellant to cite the actual page numbers on each page of

the record wherever a discrepancy exists between the Clerk’s Index and the page number

on the record itself. If the Honorable Victoria Guerra fails to file the appellate brief with this

Court on or before 5:00 p.m. on April 6, 2020, then the Honorable Victoria Guerra is

ORDERED to make arrangements, with the Clerk of the Court, to appear via telephone

on April 7, 2020 at 9:00 a.m., to show cause why she should not be held in contempt of

court. The Honorable Victoria Guerra is admonished, absent further exigent

circumstances, this Court may find counsel in contempt for failing to follow its

orders.


                                                2
                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of March, 2020.




                           3